 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CESAR PIMENTEL,                                   No. 1:19-cv-01088-AWI-SKO
12                       Plaintiff,

13
             v.                                         ORDER RE: DISMISSING PLAINTIFF’S
                                                        DUE PROCESS CLAIM AGAINST ALL
14                                                      DEFENDANTS
      HANFORD POLICE OFFICERS
15    ALFRED RIVERA and MARK                            (Doc. 5)
16    CARRILLO,
                         Defendants.
17

18

19          On August 9, 2019, Plaintiff Cesar Pimentel, proceeding pro se, filed a civil rights

20   complaint against Defendants Hanford Police Officers Alfred Rivera and Mark Carrillo (“Officer

21   Carrillo”) alleging a failure to provide medical assistance claim and a violation of due process under

22   42 U.S.C. § 1983. (Doc 1.) Plaintiff’s Complaint was screened pursuant to 28 U.S.C. § 1915(e)(2),

23   and he was given the choice to file a first amended complaint or to proceed on his failure to provide

24   medical assistance claim and dismiss his due process claim. (Doc. 4.)

25          On September 27, 2019, Plaintiff notified the Court that he does not intend to file an

26   amended complaint and wishes to proceed only on his failure to provide medical assistance claim.

27   (Doc. 5.) Because Plaintiff does not intend to pursue his due process claim against Defendants, the

28   Court construes his notice as a voluntary dismissal of his due process claim against all Defendants
 1   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A).

 2            In relevant part, Rule 41(a)(1)(A) provides as follows:

 3            [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
              dismissal before the opposing party serves either an answer or a motion for
 4
              summary judgment; or (ii) a stipulation of dismissal signed by all parties who have
 5            appeared.

 6   Fed. R. Civ. P. 41(a)(1)(A). “The plaintiff may dismiss some or all of the defendants, or some or
 7   all of his claims, through a Rule 41(a)(1) notice,” and the dismissal “automatically terminates the
 8   action as to the defendants who are the subjects of the notice.” Wilson v. City of San Jose, 111 F.3d
 9   688, 692 (9th Cir. 1997).
10            Because Plaintiff filed this notice before the opposing parties served either an answer or a
11   motion for summary judgment, he has voluntarily DISMISSED his due process claim pursuant to
12   Federal Rule of Civil Procedure 41(a)(1)(A)(i).
13            This case shall remain OPEN pending resolution of Plaintiff’s remaining claim against
14   Defendants.
15
     IT IS SO ORDERED.
16

17   Dated:     October 2, 2019                                    /s/   Sheila K. Oberto             .
18                                                      UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28
                                                        2
